 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11 EDELTRAUD HAGIWARA,                                Case No. 1:19-cv-00189-JLT (PC)

12                   Plaintiff,                       ORDER REQUIRING PLAINTIFF TO FILE A
                                                      RESPONSE
13                   v.
14 DR. RAVI D. RAO, et al.,                           (Doc. 1.)

15                   Defendants.                      THIRTY-DAY DEADLINE

16
            Plaintiff has filed a complaint asserting constitutional claims against governmental
17
     employees and/or entities. (Doc. 1.) Generally, the Court is required to screen complaints brought
18
     by inmates seeking relief against a governmental entity or an officer or employee of a
19
     governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a complaint or portion
20
     thereof if the prisoner has raised claims that are legally “frivolous or malicious,” that fail to state
21
     a claim upon which relief may be granted, or that seek monetary relief from a defendant who is
22
     immune from such relief. 28 U.S.C. § 1915A(b)(1), (2). “Notwithstanding any filing fee, or any
23
     portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
24
     determines that . . . the action or appeal . . . fails to state a claim upon which relief may be
25
     granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
26
     I.     Pleading Standard
27
            A complaint must contain “a short and plain statement of the claim showing that the
28

                                                        1
 1 pleader is entitled to relief. . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 2 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 3 conclusory statements, do not suffice,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 4 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)), and courts “are not required to indulge

 5 unwarranted inferences,” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009)

 6 (internal quotation marks and citation omitted). While factual allegations are accepted as true,

 7 legal conclusions are not. Iqbal, 556 U.S. at 678.

 8         Prisoners may bring § 1983 claims against individuals acting “under color of state law.”
 9 See 42 U.S.C. § 1983, 28 U.S.C. § 1915(e) (2)(B)(ii). Under § 1983, Plaintiff must demonstrate

10 that each defendant personally participated in the deprivation of his rights. Jones v. Williams,

11 297 F.3d 930, 934 (9th Cir. 2002). This requires the presentation of factual allegations sufficient

12 to state a plausible claim for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572

13 F.3d 962, 969 (9th Cir. 2009). Prisoners proceeding pro se in civil rights actions are entitled to

14 have their pleadings liberally construed and to have any doubt resolved in their favor, Hebbe v.

15 Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted), but nevertheless, the mere possibility

16 of misconduct falls short of meeting the plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572

17 F.3d at 969.

18 II.     Plaintiff’s Allegations
19         Plaintiff is a state inmate housed at Central California Women’s Facility in Chowchilla,
20 California. Plaintiff brings this action against Dr. Ravi D. Rao, a CCWF contracted surgeon;

21 Warden J. Espinosa; and John Doe, CCWF Chief Medical Officer. Plaintiff seeks damages,

22 declaratory relief, and injunctive relief.

23         Plaintiff’s allegations may be fairly summarized as follows:
24         On February 12, 2018, Dr. Rao performed a surgical procedure on Plaintiff’s head and
25 forehead. During the procedure, Dr. Rao made three cuts and sent tissue samples to a nearby lab

26 while Plaintiff remained in the examination room with the instruments. After the lab confirmed
27 that they had what they needed, Dr. Rao returned to the operating room to complete the

28 procedure. However, he did not sterilize the instruments or use new ones.

                                                      2
 1         On February 16, 2018, Plaintiff experienced a severe migraine, her temperature rose, and
 2 the wound on her head opened. She was admitted to the hospital for sepsis where she was given

 3 increased fluids and Rocephin. There, her temperature returned to normal, and hospital staff

 4 changed her dressing every four hours. On February 18, 2018, Plaintiff was returned to her

 5 housing unit and continued the prescribed regiment. The wound finally closed in July 2018.

 6         Plaintiff continues to suffer daily headaches, which she reported to her primary care
 7 provider, Dr. Loadlholt. When Dr. Loadlholt contacted Dr. Rao to state how “unhappy” she was

 8 and asked what happened to Plaintiff, Dr. Rao’s office hung up on Dr. Loadlholt.

 9         Plaintiff brings this suit for negligence and violation of her Eighth Amendment rights
10 based on Dr. Rao’s performance of a procedure in an unsterile environment with unsterile

11 instruments.

12 III.    Discussion
13         A.      Linkage
14          Under § 1983, the plaintiff must demonstrate that each named defendant personally
15 participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77 Simmons v. Navajo

16 County, 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235

17 (9th Cir. 2009). Liability may not be imposed on supervisory personnel under the theory of

18 respondeat superior. Iqbal, 556 U.S. at 676-77. Supervisory personnel may only be held liable if

19 they “participated in or directed the violations, or knew of the violations and failed to act to

20 prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) accord Starr v. Baca, 652 F.3d

21 1202, 1205-08 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012).

22          Plaintiff identifies Warden Espinosa as the individual who is “legally responsible for
23 operation of [CCWF] and for the welfare of all the inmates of that prison.” Compl. ¶ 6. She next

24 identifies John Doe as the individual “who is legally responsible for the medical staff and

25 treatments of the inmates of that prison.” Id. ⁋ 7. However, other than these conclusory

26 statements, Plaintiff offers no allegations showing how these individuals personally participated
27 in violating Plaintiff’s constitutional rights, how they knew of allegedly unsterile conditions and

28 medical care, and/or how they failed to prevent violations of Plaintiff’s rights. Without more,

                                                      3
 1 Plaintiff’s allegations against these two Defendants fail to state a claim.

 2         B.      Eighth Amendment Medical Indifference
 3          Where a prisoner’s Eighth Amendment claims arise in the context of medical care, the
 4 prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate

 5 indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). An Eighth

 6 Amendment medical claim has two elements: “the seriousness of the prisoner’s medical need and

 7 the nature of the defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059

 8 (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th

 9 Cir. 1997) (en banc).

10          A serious medical need exists if the failure to treat the condition could result in further
11 significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d 1091,

12 1096 (9th Cir. 2006). To act with deliberate indifference, a prison official must both be aware of

13 facts from which the inference could be drawn that a substantial risk of serious harm exists, and

14 he must also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a defendant

15 is liable if he knows that plaintiff faces “a substantial risk of serious harm and disregards that risk

16 by failing to take reasonable measures to abate it.” Id. at 847. “It is enough that the official acted

17 or failed to act despite his knowledge of a substantial risk of harm.” Id. at 842.

18          In applying this standard, the Ninth Circuit has held that before it can be said that a
19 prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

20 substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause

21 of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle,

22 429 U.S. at 105–06). “[A] complaint that a physician has been negligent in diagnosing or treating

23 a medical condition does not state a valid claim of medical mistreatment under the Eighth

24 Amendment. Medical malpractice does not become a constitutional violation merely because the

25 victim is a prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. County of Kern, 45 F.3d

26 1310, 1316 (9th Cir. 1995). Even gross negligence is insufficient to establish deliberate
27 indifference to serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.

28

                                                      4
 1 1990). Additionally, a prisoner’s mere disagreement with diagnosis or treatment does not support

 2 a claim of deliberate indifference. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

 3           Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.
 4 at 104-05. To establish a claim of deliberate indifference arising from a delay in providing care, a

 5 plaintiff must show that the delay was harmful. See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

 6 Cir. 1994); McGuckin, 974 F.2d at 1059; Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.

 7 1990); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). In

 8 this regard, “[a] prisoner need not show his harm was substantial; however, such would provide

 9 additional support for the inmate’s claim that the defendant was deliberately indifferent to his

10 needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); see also McGuckin, 974 F.2d at

11 1060. In addition, a physician need not fail to treat an inmate altogether in order to violate that

12 inmate’s Eighth Amendment rights. Ortiz v. City of Imperial, 884 F.2d 1312, 1314 (9th Cir.

13 1989) (per curiam). A failure to competently treat a serious medical condition, even if some

14 treatment is prescribed, may constitute deliberate indifference in a case. Id.

15           Plaintiff’s allegations also fail to state a claim against Dr. Rao, who is accused of
16 performing a surgery in unsterile conditions using unsterile instruments, leading to Plaintiff

17 suffering sepsis and recurring headaches. Accepting these allegations as true, they do not suggest

18 deliberate indifference so much as negligence or medical malpractice. But as noted supra, “a

19 complaint that a physician has been negligent in diagnosing or treating a medical condition does

20 not state a valid claim of medical mistreatment under the Eighth Amendment. Medical

21 malpractice does not become a constitutional violation merely because the victim is a prisoner.”

22 Estelle, 429 U.S. at 106. Even gross negligence is insufficient to establish deliberate indifference

23 to serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

24 Plaintiff’s Eighth Amendment claim therefore must be dismissed.

25          C.      State Law Negligence
26          Lastly, Plaintiff asserts a state law claim for negligence.1 When a federal court has
27
     1
28    In addition, if the plaintiff wishes to proceed on a state law claim against a government employee, she must
     comply with and plead compliance with California’s Government Claims Act (Cal. Gov. Code §§ 905, et seq.).

                                                            5
 1 dismissed all claims over which it has original jurisdiction, it may, at its discretion, decline to

 2 exercise supplemental jurisdiction over the remaining state law claims. 28 U.S.C. § 1367(c)(3);

 3 Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 640 (2009). “[I]n the usual case in which all

 4 federal-law claims are eliminated before trial, the balance of factors to be considered under the

 5 pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point

 6 toward declining to exercise jurisdiction over the remaining state law claims.” Carnegie-Mellon

 7 Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also United Mine Workers of Am. v. Gibbs,

 8 383 U.S. 715, 726 (1966) (“Needless decisions of state law should be avoided both as a matter of

 9 comity and to promote justice between the parties, by procuring for them a surer-footed reading

10 of applicable law.”); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (citing San Pedro Hotel

11 Co., Inc. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998)) (holding that a district court

12 is not required to provide an explanation when declining jurisdiction under § 1367(c)).

13          As discussed above, the Court finds that Plaintiff fails to state a federal claim. As such, the
14 Court finds it appropriate to decline to exercise supplemental jurisdiction over the remaining

15 claim.

16 IV.      Conclusion
17          Plaintiff’s complaint fails to state a claim on which relief may be granted. The Court will
18 grant Plaintiff an opportunity to file an amended complaint. Noll v. Carlson, 809 F.2d 1446,

19 1448-49 (9th Cir. 1987). If Plaintiff does not wish to amend, she may instead file a notice of

20 voluntary dismissal, and the action then will be terminated by operation of law. Fed. R. Civ. P.

21 41(a)(1)(A)(i). Alternatively, Plaintiff may forego amendment and notify the Court that she

22 wishes to stand on her complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th

23 Cir. 2004) (plaintiff may elect to forego amendment). If the last option is chosen, the Court will

24 issue findings and recommendations to dismiss the complaint without leave to amend, Plaintiff

25 will have an opportunity to object, and the matter will be decided by a District Judge.

26          If Plaintiff opts to amend, she must demonstrate that the alleged acts resulted in a
27 deprivation of her constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth

28 “sufficient factual matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting

                                                        6
 1 Twombly, 550 U.S. at 555 (2007)). Plaintiff should note that although she has been granted the

 2 opportunity to amend her complaint, it is not for the purposes of adding new and unrelated

 3 claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff should carefully review this

 4 screening order and focus her efforts on curing the deficiencies set forth above.

 5          Finally, Plaintiff is advised that Local Rule 220 requires that an amended complaint be
 6 complete in itself without reference to any prior pleading. As a general rule, an amended

 7 complaint supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967).

 8 Once an amended complaint is filed, the original complaint no longer serves a function in the

 9 case. Id. Therefore, in an amended complaint, as in an original complaint, each claim and the

10 involvement of each defendant must be sufficiently alleged. The amended complaint should be

11 clearly titled, in bold font, “First Amended Complaint,” reference the appropriate case number,

12 and be an original signed under penalty of perjury. Plaintiff’s amended complaint should be brief.

13 Fed. R. Civ. P. 8(a). Although accepted as true, the “[f]actual allegations must be [sufficient] to

14 raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations

15 omitted).

16         Accordingly, the Court ORDERS that:
17              1. Within 30 days from the date of service of this order, Plaintiff must file either a
18                 first amended complaint curing the deficiencies identified by the Court in this
19                 order, a notice of voluntary dismissal, or a notice of election to stand on the
20                 complaint; and
21              2. If Plaintiff fails to file a first amended complaint or notice of voluntary dismissal,
22                 the Court will recommend the action be dismissed, with prejudice, for failure to
23                 obey a court order and failure to state a claim.
24
     IT IS SO ORDERED.
25

26     Dated:     July 2, 2019                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

                                                       7
